Case 2:21-cv-05115-VAP-JPR Document 29 Filed 08/16/21 Page 1 of 2 Page ID #:187




 1 INSTITUTE FOR FREE SPEECH
   Alan Gura, SBN 178221
 2   agura@ifs.org
   1150 Connecticut Avenue, N.W.,
 3      Suite 801
   Washington, DC 20036
 4 Phone: 202.967.0007
   Fax: 202.301.3399
 5

 6 Attorneys for Plaintiffs
     Mobilize the Message, LLC; Moving
 7 Oxnard Forward, Inc.; and Starr
     Coalition for Moving Oxnard Forward
 8

 9                         UNITED STATES DISTRICT COURT
10               FOR THE CENTRAL DISTRICT OF CALIFORNIA
11

12 MOBILIZE THE MESSAGE, LLC; ) Case No 2:21-cv-05115 VAP (JPRx)
     MOVING OXNARD FORWARD, )
13 INC.; and STARR COALITION           ) NOTICE OF MOTION AND
     FOR MOVING OXNARD                 ) MOTION TO STAY
14   FORWARD,                          ) PROCEEDINGS PENDING
                                       ) APPEAL
15                         Plaintiffs, )
                                       ) Date:         Sept. 20, 2021
16                    v.               ) Time:         2:00 p.m.
                                       ) Courtroom:    8A
17   ROB BONTA, in his official        ) Judge:        The Honorable
     capacity as Attorney General of )                 Virginia A. Phillips
18   California,                       ) Trial Date:   Not set
                                       ) Action Filed: 6/23/2021
19                         Defendant. )
     ________________________________ )
20
     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
21
        PLEASE TAKE NOTICE THAT on September 20, 2021, at 2:00 p.m.,
22
     or as soon thereafter as the matter may be heard, before the Hon. Virginia
23
     A. Phillips of the United States District Court for the Central District of
24
     California, Western Division, located at Courtroom 8A, 8th Floor, 350
25
     West 1st Street, Los Angeles, California 90012, Plaintiffs Mobilize the
26
     Message, LLC; Moving Oxnard Forward, Inc.; and Starr Coalition for
27
     Moving Oxnard Forward, will and hereby do move this Honorable Court
28

     Notice of Motion and Motion to Stay   1         Case No. 2:21-cv-05115 VAP (JPRx)
Case 2:21-cv-05115-VAP-JPR Document 29 Filed 08/16/21 Page 2 of 2 Page ID #:188




 1 to stay further proceedings in this matter pending final resolution of

 2 Plaintiffs’ interlocutory appeal from this Court’s order denying their

 3 motion for a preliminary injunction. This motion is based on the record,

 4 the accompanying memorandum of points and authorities, and any

 5 argument to be made at the hearing on this motion.

 6      This motion is made following the conference of counsel pursuant to
 7 L.R. 7-3, which took place on August 9, 2021.

 8      Dated: August 16, 2021              Respectfully submitted,
 9                                    By:   /s/ Alan Gura
                                            Alan Gura (SBN 178221)
10
                                                agura@ifs.org
11                                          INSTITUTE FOR FREE SPEECH
                                            1150 Connecticut Avenue, N.W., Suite 801
12                                          Washington, DC 20036
                                            Phone: 202.967.0007
13                                          Fax: 202.301.3399
14
                                            Attorneys for Plaintiffs
15                                          Mobilize the Message, LLC; Moving
                                            Oxnard Forward, Inc.; and Starr
16                                          Coalition for Moving Oxnard Forward
17

18

19
20

21

22

23

24

25
26

27

28

     Notice of Motion and Motion to Stay          2        Case No. 2:21-cv-05115 VAP (JPRx)
